      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 1 of 11 PageID #: 1



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI

   VINNY TROIA,                                           )
   individually and on behalf of                          )
   all others similarly situated,                         )
                                                          )      Case No. 19-CV-1647
           Plaintiffs,                                    )
                                                          )
    v.                                                    )       JURY TRIAL
                                                          )       DEMANDED
    TINDER, INC., MATCH GROUP, LLC,                       )
    MATCH GROUP, INC., and                                )
    DOES 1 through 10,                                    )
                                                          )
           Defendants.                                    )

                                        CLASS ACTION COMPLAINT

           Plaintiff Vinny Troia, individually and on behalf of all others similarly situated, hereby files

   this, his Class Action Complaint, against Defendants Tinder, Inc. (“Tinder”), Match Group, LLC,

   Match Group, Inc. (both Match entities shall be referred to collectively as “Match”), and DOES 1

   through 10 (collectively “Defendants”) for Tinder’s unfair and illegal age-discriminatory pricing

   scheme and their use of unconscionable contract provisions, all in violation of the Missouri

   Merchandising Practices Act, Mo. Rev. Stat. chap. 407 (“MMPA”).

                               I. PARTIES, JURISDICTION, AND VENUE

     1.          Plaintiff Vinny Troia is a citizen and resident of St. Louis County, Missouri.

     2.          Plaintiff brings this Class Action Complaint individually and on behalf of a putative class

of all Missouri residents.

     3.          Defendant Tinder, Inc. is a Delaware corporation having its principal place of business in

Dallas, Texas.

     4.          Defendant Match Group, LLC is a Delaware limited liability company also having its

principal place of business in Dallas, Texas. Match Group, LLC operates, owns, and/or is doing
                                                      1
      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 2 of 11 PageID #: 2


business as Tinder, which is one of its subsidiaries.

     5.        Defendant Match Group, Inc. is a Delaware corporation also having its principal place of

business in Dallas, Texas. Match Group, Inc. also operates, owns, and/or is doing business as Tinder,

which is one of its subsidiaries.

     6.        The above-named Defendants, and their subsidiaries and agents, are collectively referred

to herein as “Defendants.” The true names and capacities of the Defendants sued herein as DOES 1

through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by

fictitious names. Each of the Defendants designated herein as a DOE is legally responsible for the

unlawful acts alleged herein. If necessary, Plaintiff will seek leave of Court to amend the Complaint to

reflect the true names and capacities of the DOE Defendants when such identities become known.

     7.        At all relevant times, each and every defendant was acting as an agent and/or employee

of each of the other Defendants, and was the owner, agent, servant, joint-venturer and employee, each of

the other and each was acting within the course and scope of its ownership, agency, service, joint

venture and employment with the full knowledge and consent of each of the other Defendants. On

information and belief, each of the acts and/or omissions complained of herein was made known to, and

ratified by, each of the other Defendants.

     8.        At all relevant times, each defendant was the successor of the other and each assumes the

responsibility for each other’s acts and omissions.

     9.         This court has jurisdiction over this asserted class action pursuant to 28 U.S.C.

§1332(d)(2), because the matter in controversy exceeds $5,000,000, exclusive of interest and costs; and

any member of the class of plaintiffs is a citizen of a State different from Defendants. The Court’s

jurisdiction includes any ancillary or pendent state-law claims. 28 U.S.C. § 1367.

     10.       Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C. § 1391(b),

as a substantial part of the events or omissions giving rise to the claims in this action occurred in this
                                                        2
       Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 3 of 11 PageID #: 3


district.

      11.       This forum also is superior in convenience to any other, as all of the Plaintiffs are or were

Missouri citizens and are located in Missouri, the underlying contracting that this lawsuit arises from

occurred in Missouri, and the acts complained of violated Missouri law.

      12.       Any later-asserted choice-of-venue or forum-selection language impugning venue in this

district is, inter alia, unconscionable as a matter of law and against public policy and, hence,

inapplicable and unenforceable.

      13.       This asserted class action comports with Federal Rule of Civil Procedure 23. Plaintiffs’

identities can be ascertained from Defendant’s records, but are so numerous that simple joinder of all

individuals is impracticable. This action raises questions of law and fact common among Plaintiffs. The

claims of lead Plaintiff is typical of all Plaintiffs’ claims. Named Plaintiff will fairly and adequately

protect all Plaintiffs’ interests, and is represented by attorneys qualified to pursue this action. More

specifically:

      14.       Class definition: Plaintiff Troia bring this action on behalf of himself and a class of

similarly-situated persons defined as follows: All persons in Missouri that, at any time during the Class

Period, purchased “Tinder Plus” (as defined infra), who were over the age of 30, and who did not

receive a discount for the Tinder Plus service due to their age. The Class Period begins five years prior

to the date of the filing of this Complaint, and ceases upon the date of the filing of this Complaint.

Excluded from the Class are: (a) any judges presiding over this action and members of their staffs and

families; (b) the Defendants and their subsidiaries, parents, successors, and predecessors; any entity in

which the Defendants or their parents have a controlling interest; and the Defendants’ current or former

officers and directors; (c) employees (i) who have or had a managerial responsibility on behalf of the

organization, (ii) whose act or omission in connection with this matter may be imputed to the

organization for liability purposes, or (iii) whose statements may constitute an admission on the part of
                                                      3
      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 4 of 11 PageID #: 4


the Defendants; (d) persons who properly execute and file a timely request for exclusion from the class;

(e) the attorneys working on the Plaintiffs’ claims; (f) the legal representatives, successors, or assigns of

any such excluded persons; and (g) any individual who assisted or supported the wrongful acts

delineated herein.

     15.       Numerosity: Upon information and belief, the Class includes thousands, if not tens of

thousands, of individuals on a statewide basis, making their individual joinder impracticable. Although

the exact number of Class members and their addresses are presently unknown to Plaintiff, they are

readily ascertainable from Defendants’ records.

     16.       Typicality: Plaintiff’s claims are typical of those of the Class because all Plaintiffs were

injured by the Defendants’ uniform wrongful conduct, specifically, employing an “unfair practice”

under the MMPA, using discriminatory pricing and using unconscionable contract terms in offering and

selling “Tinder Plus” to Plaintiffs.

     17.       Adequacy: Plaintiff Troia is an adequate representative of the Class because his interests

do not conflict with the interests of the Class members he seeks to represent, he has retained competent

and experienced counsel, and he intends to prosecute this action vigorously. The interests of the Class

will be protected fairly and adequately by Troia and his counsel.

     18.       Commonality: Common questions of law and fact exist as to all Class members and

predominate over any questions affecting only individual members, such as: (a) whether the Defendants’

discriminatory pricing of “Tinder Plus” is an “unfair practice” pursuant to the MMPA; (b) whether the

arbitration agreement Defendants force “Tinder Plus” customers to agree to is unconscionable pursuant

to the MMPA; (c) whether the arbitration agreement Defendants force “Tinder Plus” customers to agree

to is unenforceable due to unconscionability and/or in violation of Missouri public policy including the

MMPA; (d) whether and to what extent the Class members were injured by Defendant’s illegal conduct;

(e) whether the Class members are entitled to statutory damages, (f) whether the Class members are
                                                     4
      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 5 of 11 PageID #: 5


entitled to declaratory relief; and (g) whether the Class members are entitled to injunctive relief.

     19.       Superiority: This class action is appropriate for certification because class proceedings

are superior to all other available methods for the fair and efficient adjudication of this controversy. The

damages suffered by the individual Class members will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by the Defendant’s wrongful

conduct. Thus, it would be extremely difficult for the individual Class members to obtain effective

relief. A class action presents far fewer management difficulties and provides the benefits of a single

adjudication, including economies of time, effort, and expense, and uniformity of decisions.

                                                II. BACKGROUND

                       Facts Particular to Troia and Representative of the Proposed Class

     20.       In or around June of 2019, Plaintiff downloaded an application (“app”) called Tinder

from Defendant onto his iphone mobile device. Tinder markets itself as a dating application for mobile

phones.

     21.       Tinder utilizes a user’s location using the GPS built into their phone, then uses other

information (some provided by the user) to create a profile. A Tinder profile is made up of a user’s first

name, occupation, age, and photos.

     22.       Tinder then finds a user potential matches within a nearby geographical radius, and

suggests potential matches, which a user has the option to like or pass.

     23.       Tinder’s primary draw for consumers is a feature known as a “swipe,” which is the act of

swiping one’s finger on their smart phone’s touch screen within the Tinder app either right or left, in

order to approve or pass, respectively, on a suggested potential match. If both users “swipe right” and

“like” one another, Tinder will create a direct line of communication between the individuals, and allow

them to start messaging one another.

     24.       In downloading the Tinder app in June of 2019, Plaintiff was informed, by various
                                                      5
      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 6 of 11 PageID #: 6


advertisements, promotions, and websites, that Defendants’ app was a “free online dating app.”

     25.         On information and belief, in March of 2015, Tinder introduced its “Tinder Plus”

services, a Tinder account that provides supplemental services to the basic Tinder account, such as an

option to “change your location,” “hide distance,” “rewind your last swipe,” no paid advertisements, a

limited number of “super swipes” per day, the ability to hide your age, and control over who you see.

     26.         Tinder announced publically at that time that it would be charging $9.99 per-month to

consumers for these services (at a 50% discount), but notably, that any individual who was over 30 years

of age would be charged $19.99 per-month for the identical services.

     27.         In June of 2019, Plaintiff, who at the time was over the age of 30, purchased a

subscription to the “Tinder Plus” app, for $19.99 per-month, to take advantage of the supplemental

services provided.

     28.         Plaintiff purchased a “Tinder Plus” account for $19.99 per month, and was not offered a

discount by Tinder, due to his being over 30 years of age.

     29.         On information and belief, Defendants already have been sued in various other

jurisdictions across the country for employing an illegal and discriminatory pricing scheme in relation to

“Tinder Plus.”

     30.         Nonetheless, despite the obvious unfairness and discriminatory nature of the pricing

scheme, Defendants continue to charge individuals over 30 years of age approximately twice as much

for the exact same service, making discounts available to customers on the sole basis of their age.

     31.         Defendants offer no discount for the “Tinder Plus” services other than that offered to

consumers based solely upon their age.

     32.         When Plaintiff purchased Tinder Plus in June of 2019, Tinder treated him unfairly,

discriminating against him due to his age because he could have obtained a better rate if he were under

30 years of age, or represented to Tinder that he was less than 30 years of age. Plaintiff was not made
                                                    6
      Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 7 of 11 PageID #: 7


aware of any potential discounts at the time of his purchase of “Tinder Plus.”

     33.       Defendants’ discriminatory pricing scheme is arbitrary and constitutes an “unfair

practice” in violation of the MMPA.

     34.       The terms of the MMPA, particularly the term “unfair practice,” must be liberally

construed to protect consumers. 1

     35.       The 2019 version of the Merriam-Webster dictionary provides, as one definition of

“unfair,” something that is “not equitable in business dealings.” “Equitable” is defined as “dealing fairly

and equally with all concerned.” Obviously, Defendants’ age-discriminatory pricing scheme does not

deal “equally” with those over 30 years of age who are arbitrarily forced to pay approximately twice as

much as younger persons for the exact same service.

     36.       Moreover, a Missouri regulation, 15 Mo. C.S.R. § 60–8.020, draws its authority from,

and was promulgated to enforce, the MMPA; Section 60-8.020 provides that an “unfair practice” is any

practice which, inter alia, “[o]ffends any public policy as it has been established by the Constitution,

statutes or common law of this state … or … is unethical, oppressive or unscrupulous.”

     37.       Defendants’ completely arbitrary and discriminatory pricing scheme offends the same

Missouri public policy underlying Missouri’s express prohibitions against age discrimination in multiple

other areas, the public policy that all Missouri citizens are entitled to full and equal accommodations,

advantages, facilities, privileges, and/or services regardless of factors like age, sex, and/or race;

moreover, Defendants’ arbitrary and discriminatory pricing scheme is both “unethical” and

“unscrupulous.”

     38.       In addition, 15 C.S.R. § 60–8.020 further provides that an “unfair practice” is any

practice which, inter alia, “[o]ffends any public policy as it has been established by … the Federal Trade

1According to the Supreme Court of Missouri, “[t]he literal words [of the MMPA] cover every practice
imaginable and every unfairness to whatever degree.” Ports Petroleum Co. Inc. of Ohio v. Nixon, 37
S.W.3d 237, 240 (Mo. 2001).
                                                    7
         Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 8 of 11 PageID #: 8


Commission, or its interpretive decisions…”

      39.       The Federal Trade Commission (“FTC”) has enforcement or administrative

responsibilities under multiple laws, including the Federal Trade Commission Act and the Clayton Act.

      40.       The Clayton Act, as amended by the Robinson-Patman Act, 15 U.S.C. § 13, provides,

inter alia, that it “shall be unlawful for any person engaged in commerce, in the course of such

commerce, either directly or indirectly, to discriminate in price between different purchasers of

commodities of like grade and quality …”

      41.       Accordingly, regardless of whether Defendants’ arbitrary and age-discriminatory pricing

scheme violates the exact “letter” of the Robinson-Patman Act, the pricing scheme clearly offends some

of the same public policies underlying that Act – particularly that consumers should be free from

arbitrary pricing discrimination based on factors such as age, gender, race, and/or sexual orientation.

      42.       Likewise, the Federal Trade Commission enforces the Equal Credit Opportunity Act, 15

U.S.C. § 1691 et seq. (the “ECOA”).

      43.       The ECOA, inter alia, makes it unlawful for a creditor to discriminate against any

individual on the basis of age, race, color, religion, sex or marital status.

      44.       Accordingly, regardless of whether Defendants’ arbitrary and age-discriminatory pricing

scheme violates the exact “letter” of the ECOA, the pricing scheme clearly offends some of the same

public policies underlying the ECOA – particularly that individuals should be free from arbitrary

discrimination based on factors such as age, gender, and/or race.

      45.       Thus, for several reasons, it is clear that Defendants’ arbitrary and discriminatory pricing

scheme also “offends any public policy as it has been established … by the [FTC].” See 15 C.S.R. § 60–

8.020.

      46.       As such, for at least the multiple, independent reasons set forth supra, Defendants’

arbitrary and age-discriminatory pricing scheme constitutes an “unfair practice” prohibited by the
                                                       8
         Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 9 of 11 PageID #: 9


MMPA.

      47.       In addition to Defendants’ arbitrary and discriminatory pricing scheme used for “Tinder

Plus,” Defendants also force every “Tinder Plus” subscriber to agree to a procedurally and substantively

unconscionable “arbitration agreement.”

      48.       The purported agreement to arbitrate that all “Tinder Plus” users must accept is, for

multiple reasons, unconscionable in-and-of-itself.

      49.       The employment of any unconscionable term in connection with a transaction also is an

“unfair practice” in violation of the MMPA. See, 15 Mo. C.S.R § 60–8.080(1) (2011) (“It is an unfair

practice for any person in connection with the sale of merchandise 2 [to] … use any unconscionable

contract or contract term.”).

      50.       In addition to constituting an independent violation of the MMPA, under Missouri law,

unconscionable contractual provisions are unenforceable as against public policy; thus, the purported

arbitration agreement contained within the broader sign-up “contract” is unenforceable.

      51.       Moreover, since the arbitration agreement purports to effectively waive Missouri

citizens’ right to pursue a class action against Defendants, the agreement is void as against public policy

because the MMPA expressly authorizes class action, see R.S.Mo. § 407.025, and the Missouri Supreme

Court has held that “the public policy involved in Chapter 407 [the MMPA] is so strong that parties will

not be allowed to waive its benefits.” Huch v. Charter Communications, Inc., 290 S.W.3d 721, 724 (Mo.

2009).

      52.       In any event, as described above, inherent in Defendants’ sale of “Tinder Plus” to all

Missouri citizens 30 years of age or older, are at least two “unfair practices” in violation of the MMPA.




2
  “Merchandise,’ as the term is included in the MMPA, includes services such as “Tinder Plus.” See Mo. Rev. Stat. §
407.010(4)(“’Merchandise’, [includes] any objects, wares, goods, commodities, intangibles, real estate or services[.]”
                                                          9
     Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 10 of 11 PageID #: 10




                                             IV.    CLAIMS

COUNT ONE: VIOLATION OF THE MMPA – “Unfair Practice” -- Discriminatory Pricing

     53.        Plaintiff hereby incorporates by reference and re-alleges each and every allegation set

forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

     54.        The Defendants violated the Missouri Merchandising Practices Act, Mo. Rev. Stat. chap.

407 (“MMPA”), by systematically using an arbitrary and unfair discriminatory pricing scheme in selling

the “Tinder Plus” service to all Missouri residents 30 years of age or older.

     55.        For at least the multiple independent reasons set forth supra, Defendants’ discriminatory

pricing scheme constitutes an “unfair practice” pursuant to the MMPA, and is thus illegal under

Missouri law.

     56.        Pursuant to Defendants’ numerous violations of the MMPA, Plaintiffs were damaged,

suffering ascertainable losses in the amount of additional fees paid over the life of their subscriptions to

“Tinder Plus” due to Defendants’ discriminatory pricing scheme.

     57.        Due to Defendants’ illegal conduct, Plaintiffs are entitled to restitution of all funds

improperly obtained by Defendants.

     58.        Particularly because Defendants have long been on notice that their discriminatory

pricing scheme is illegal and contrary to public policy yet have refused to reform and/or cease such

unfair practice, Defendants are liable to pay punitive damages under the MMPA.

COUNT TWO: VIOLATION OF THE MMPA – Unconscionable Arbitration Agreement

     59.        Plaintiff hereby incorporates by reference and re-alleges each and every allegation set

forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

     60.        The Defendants, in forcing all subscribers to “Tinder Plus” to agree to a procedurally and

substantively unconscionable arbitration agreement, violated the MMPA.
                                                    10
     Case: 4:19-cv-01647-RLW Doc. #: 1 Filed: 06/06/19 Page: 11 of 11 PageID #: 11


     61.       The employment of any unconscionable term in connection with a transaction is an

“unfair practice” in violation of the MMPA. See, 15 Mo. C.S.R § 60–8.080(1) (2011).

     62.       Pursuant to Defendants’ numerous violations of the MMPA, Plaintiffs were damaged,

suffering ascertainable losses in the amount of fees paid to Defendants for “Tinder Plus.”

     63.       Due to Defendants’ illegal conduct, Plaintiffs are entitled to restitution of all funds

improperly obtained by Defendants.

     64.       Pursuant to Defendants’ numerous violations of the MMPA, Plaintiffs may recover

compensatory damages, attorneys’ fees, and punitive damages.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for an order certifying this action as a class action and appointing

Plaintiff Troia as class representative and his counsel as class counsel. Plaintiff requests that this court

find that the Defendants violated the MMPA and award Plaintiffs compensatory damages, restitution,

attorneys’ fees, punitive damages, costs, and such further relief as the Court deems just.




                                                                     Respectfully submitted,

                                                                     DANIEL F. HARVATH, ESQ.

                                                                     By: /s/ Daniel F. Harvath
                                                                     Daniel F. Harvath, #57599MO
                                                                     HARVATH LAW GROUP, LLC
                                                                     75 W. Lockwood, Suite #1
                                                                     Webster Groves, MO 63119
                                                                     (314) 550-3717
                                                                     dharvath@harvathlawgroup.com
                                                                     Attorney for Plaintiff




                                                    11
